DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 1-20, “driving mechanism” (because A – “driving mechanism” is the placeholder/nonce term, B – “for driving a rail spike” designates the function, and C – no additional structure is provided in the claim body, thus “driving mechanism” is understood as equivalent to “means for driving a rail spike”). A review of the specification of the US PG Publication of the application (US 2020/0032461 A1), specifically ¶ [0025], suggests that the corresponding structure is an axial striking mechanism or equivalent.
Regarding claims 1-20, “accumulator” (because A – “accumulator” is the placeholder/nonce term, B – “for supplying the electric drive motor with electric power” designates the function, and C – no additional structure is provided in the claim body, thus “accumulator” is understood as equivalent to “means for supplying the electric motor with electric power”). A review of the specification, specifically ¶ [0004], [0005], and [0013], suggests that the corresponding structure is a battery or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,274,400. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-8, 10, and 12-19 are present prima facie in the referenced patent claims.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hengsheng (CN 2608542Y, translation provided) in view of either Melvelle (US 2020/0283954 A1, priority date of 11/16/2017 is acknowledged) or Benjamin (US 2017/0350078 A1), and in further view of Wang (US 2019/0195019 A1).
Regarding claim 1, Hengsheng teaches a machine (See machine of Fig 1), comprising at least one handle (See Fig 1, #4 for handles) for holding the nail punching machine (Implied function of the identified handle), a driving mechanism for driving a rail spike (See Fig 1, #7 for the "tamping rod" and #8 for a "pick head." The combination of these elements comprise the identified driving mechanism See ¶ [0002] - [0004] for operation and function of the driving mechanism), an electric drive motor for driving the driving mechanism (See Fig 1, #1 for the drive motor. See ¶ [0025] for the function of the motor).
	Hengsheng does not specifically teach the following elements:
The machine is a nail punching machine for one of the group of driving in and pulling out rail spikes of a rail track,
an accumulator for supplying the electric drive motor with electric power.
Melvelle teaches a nail punching machine (See device of Fig 1 with opposing jaw members {#36} and {#42}) for one of the group of driving in and pulling out rail spikes of a rail track (See abstract);
Alternatively, Benjamin teaches a nail punching machine (See device of Fig 1 with an extractor {#140}. See further ¶ [0037]) for one of the group of driving in and pulling out rail spikes of a rail track (See abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hengsheng to incorporate the teachings of either Melvelle or Benjamin to include a tool for driving in and pulling out spikes of a rail tack since the substitution of a tamping tool of Hengsheng (see Fig 1, #7 and #8) with a tool for driving/pulling rail spikes (as taught by Melvelle or Benjamin) would only require routine skill in the art. Further, such a substitution would yield a predictable result, being a tool with handles, vibration dampers, a motor, and an output drive shaft as taught by Hengsheng with an end tool for driving/pulling rail spikes as taught by Melvelle or Benjamin. One would further find motivation to combine Hengsheng with the teachings of Melvelle or Benjamin to combine the portability of the tool of Hengsheng with the nail-driving/pulling utility as taught by Melvelle and Benjamin.
	However, Hengsheng in view of Melvelle or Benjamin does not specifically teach an accumulator for supplying the electric drive motor with electric power.
Wang teaches an accumulator (See Fig 1, #1 illustrating a battery) for supplying the electric drive motor with electric power (See at least ¶ [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hengsheng to incorporate the teachings of Wang to include a battery on the upper end of the device as taught by Hengsheng with the motivation of supplying power to the motor of the device as taught by Hengsheng. The use of a battery as taught by Wang would further allow for a lightweight and portable tool (see Wang ¶ [0005] and ¶ [0023]) without exhaust emissions (see Wang ¶ [0020]). Further, both Melvelle (See ¶ [0038]) and Benjamin (see ¶ [0033]) teach that it is known to one of ordinary skill in the art to provide a battery to power a device as taught by Hengsheng.

Regarding claim 2, Hengsheng further discloses a vibration decoupling device (See Fig 1, #2) for decoupling vibrations of the at least one handle and the driving mechanism (See Figs 1 and 3, #2. See further page 5, lines 166-173 and page 6, lines 215-216).

Regarding claim 3, Hengsheng further discloses wherein the vibration decoupling device has at least one vibration damper (Se Figs 1 and 3, #2 illustrating multiple rubber vibration dampeners {described as a "rubber shock absorber"}) for configuring a decoupling plane between the driving mechanism and the at least one handle (See annotated Fig 1 illustrating the decoupling plane between the driving mechanism {#1} and the handles {#4}).

    PNG
    media_image1.png
    422
    466
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 1 of Hengsheng illustrating the decoupling plane.

Regarding claim 4, Hengsheng further discloses wherein the driving mechanism (Fig 1, #7 and #8) and the electric drive motor (Fig 1, #1) are arranged on a working side of a decoupling plane configured by the vibration decoupling device (See annotated Fig 1 above illustrating the driving mechanism and electric motor is arranged on the identified "working side" {i.e. the side with the motor} of the decoupling plane).

Regarding claim 5, Hengsheng as modified by Wang further teaches wherein the at least one handle and the accumulator are arranged on an operating side of a decoupling plane configured by the vibration decoupling device (Hengsheng as modified by Wang {see rejection of claim 1 above} teaches a handle {#4} with a battery {accumulator} on the operating side {see annotated Fig 1 above} of a decoupling plane).

Regarding claim 6, Hengsheng does not specifically wherein the accumulator is exchangeably mounted to a supporting frame and connected with a handle.
	Wang teaches wherein the accumulator is exchangeably mounted to a supporting frame and connected with a handle (See Figs 1-3 illustrating that the battery {accumulator} is mounted on the device and connected to the handles via the supporting frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hengsheng to incorporate the teachings of Wang to include a battery on the upper end of the device as taught by Hengsheng with the motivation of supplying power to the motor of the device as taught by Hengsheng. The use of a battery as taught by Wang would further allow for a lightweight and portable tool (see Wang ¶ [0005] and ¶ [0023]) without exhaust emissions (see Wang ¶ [0020]). Further, both Melvelle (See ¶ [0038]) and Benjamin (see ¶ [0033]) teach that it is known to one of ordinary skill in the art to provide a battery to power a device as taught by Hengsheng.

Regarding claim 7, Hengsheng does not specifically teach wherein a control device is arranged on an operating side of a decoupling plane configured by the vibration decoupling device.
	Wang teaches wherein a control device (See Fig 3, #8) is arranged on an operating side of a decoupling plane configured by the vibration decoupling device (See Fig 3, #8 illustrating a "start button" as a control device located on the housing near the handles to control the operation of the machine. See further at least ¶ [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hengsheng to incorporate the teachings of Wang to include a control device with the motivation of providing a method for starting/stopping the motor, wherein said control is close to the operator (near the handle as illustrated by Wang in Fig 3), as described by Wang in ¶ [0045].

Regarding claim 8, Hengsheng further discloses wherein, exclusively, lines are running through a decoupling plane configured by the vibration decoupling device (See Fig 3, #24 illustrating a motor cable moving through the decoupling plane {running horizontally through 2 of Fig 3}).

Regarding claim 10, Hengsheng further discloses wherein the electric drive motor is arranged in an upper section of a pipe, turned away from the rail track (See Fig 2, #13 and #18 illustrating the motor enclosed within a housing).

Regarding claim 12, Hengsheng teaches a machine (See machine of Fig 1), comprising a handle structure (See Fig 1, #4 for handles) comprising a user engagement surface configured for a user to hold the machine structure (See Fig 1, #4 - implied function of the identified handle), a driving mechanism comprising a striking mechanism (See Fig 1, #7 for the "tamping rod" and #8 for a "pick head." The combination of these elements comprise the identified driving mechanism See ¶ [0002] - [0004] for operation and function of the driving mechanism), an electric drive motor configured to drive the driving mechanism (See Fig 1, #1 for the drive motor. See ¶ [0025] for the function of the motor).
	Hengsheng does not specifically teach the following elements:
The machine is a nail punching machine for one of the group of driving in and pulling out rail spikes of a rail track,
an accumulator for supplying the electric drive motor with electric power.
Melvelle teaches a nail punching machine (See device of Fig 1 with opposing jaw members {#36} and {#42}) for one of the group of driving in and pulling out rail spikes of a rail track (See abstract);
Alternatively, Benjamin teaches a nail punching machine (See device of Fig 1 with an extractor {#140}. See further ¶ [0037]) for one of the group of driving in and pulling out rail spikes of a rail track (See abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hengsheng to incorporate the teachings of either Melvelle or Benjamin to include a tool for driving in and pulling out spikes of a rail tack since the substitution of a tamping tool of Hengsheng (see Fig 1, #7 and #8) with a tool for driving/pulling rail spikes (as taught by Melvelle or Benjamin) would only require routine skill in the art. Further, such a substitution would yield a predictable result, being a tool with handles, vibration dampers, a motor, and an output drive shaft as taught by Hengsheng with an end tool for driving/pulling rail spikes as taught by Melvelle or Benjamin. One would further find motivation to combine Hengsheng with the teachings of Melvelle or Benjamin to combine the portability of the tool of Hengsheng with the nail-driving/pulling utility as taught by Melvelle and Benjamin.
However, Hengsheng in view of Melvelle or Benjamin does not specifically teach an accumulator for supplying the electric drive motor with electric power.	
Wang teaches an accumulator (See Fig 1, #1 illustrating a battery) configured to deliver electric power to the electric drive motor (See at least ¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hengsheng to incorporate the teachings of Wang to include a battery on the upper end of the device as taught by Hengsheng with the motivation of supplying power to the motor of the device as taught by Hengsheng. The use of a battery as taught by Wang would further allow for a lightweight and portable tool (see Wang ¶ [0005] and ¶ [0023]) without exhaust emissions (see Wang ¶ [0020]). Further, both Melvelle (See ¶ [0038]) and Benjamin (see ¶ [0033]) teach that it is known to one of ordinary skill in the art to provide a battery to power a device as taught by Hengsheng.

Regarding claim 13, Hengsheng further discloses a vibration decoupling device (See Fig 1, #2) for decoupling vibrations of the handle structure and the driving mechanism (See Figs 1 and 3, #2. See further page 5, lines 166-173 and page 6, lines 215-216).

Regarding claim 14, Hengsheng further discloses wherein the vibration decoupling device has at least one vibration damper (Se Figs 1 and 3, #2 illustrating multiple rubber vibration dampeners {described as a "rubber shock absorber"}) for configuring a decoupling plane between the driving mechanism and the handle structure (See annotated Fig 1 illustrating the decoupling plane between the driving mechanism {#1} and the handles {#4}).

Regarding claim 15, Hengsheng further discloses wherein the driving mechanism (Fig 1, #7 and #8) and the electric drive motor (Fig 1, #1) are arranged on a working side of a decoupling plane configured by the vibration decoupling device (See annotated Fig 1 above illustrating the driving mechanism and electric motor is arranged on the identified "working side" {i.e. the side with the motor} of the decoupling plane).

Regarding claim 16, Hengsheng as modified by Wang further teaches wherein the handle structure and the accumulator are arranged on an operating side of a decoupling plane configured by the vibration decoupling device (Hengsheng as modified by Wang {see rejection of claim 1 above} teaches a handle {#4} with a battery {accumulator} on the operating side {see annotated Fig 1 above} of a decoupling plane).

Regarding claim 17, Hengsheng does not specifically wherein the accumulator is exchangeably mounted to a supporting frame and connected with a handle.
	Wang teaches wherein the accumulator is exchangeably mounted to a supporting frame and connected with a handle (See Figs 1-3 illustrating that the battery {accumulator} is mounted on the device and connected to the handles via the supporting frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hengsheng to incorporate the teachings of Wang to include a battery on the upper end of the device as taught by Hengsheng with the motivation of supplying power to the motor of the device as taught by Hengsheng. The use of a battery as taught by Wang would further allow for a lightweight and portable tool (see Wang ¶ [0005] and ¶ [0023]) without exhaust emissions (see Wang ¶ [0020]). Further, both Melvelle (See ¶ [0038]) and Benjamin (see ¶ [0033]) teach that it is known to one of ordinary skill in the art to provide a battery to power a device as taught by Hengsheng.

Regarding claim 18, Hengsheng does not specifically teach wherein a control device is arranged on an operating side of a decoupling plane configured by the vibration decoupling device.
	Wang teaches wherein a control device (See Fig 3, #8) is arranged on an operating side of a decoupling plane configured by the vibration decoupling device (See Fig 3, #8 illustrating a "start button" as a control device located on the housing near the handles to control the operation of the machine. See further at least ¶ [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hengsheng to incorporate the teachings of Wang to include a control device with the motivation of providing a method for starting/stopping the motor, wherein said control is close to the operator (near the handle as illustrated by Wang in Fig 3), as described by Wang in ¶ [0045].

Regarding claim 19, Hengsheng further discloses wherein, exclusively, lines are running through a decoupling plane configured by the vibration decoupling device (See Fig 3, #24 illustrating a motor cable moving through the decoupling plane {running horizontally through 2 of Fig 3}).

Allowable Subject Matter
Claims 9, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, none of the above prior arts teach a cooling device for cooling the electric drive motor and the driving mechanism, or that the drive motor is arranged in a lower section of a pipe facing the rail track. Further, there is no apparent motivation for one of ordinary skill in the art to modify the above prior arts to render claims 9, 11, and 20 obvious over the state of the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB A SMITH/Examiner, Art Unit 3731